Citation Nr: 0902373	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-39 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an effective date prior to April 9, 2004, 
for the grant of service connection for depression.  

2. Entitlement to an effective date prior to April 9, 2004, 
for the grant of a total disability compensation rating based 
on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1985 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2004 and December 2004 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection for 
depression and a TDIU, both effective April 9, 2004.  The 
veteran appealed the effective date. 

In April 2007, the veteran's representative clarified that 
the veteran was not appealing the issue of a rating higher 
than 60 percent for seizure disorder, but that he had 
initiated an appeal with regard to the issue of an effective 
date earlier than October 17, 2004 for the grant of a 60 
percent rating for seizure disorder.  The RO subsequently 
issued a statement of the case on that issue in October 2008; 
however, the veteran has not perfected an appeal as to that 
issue.  Thus, there are only the two issues listed on the 
first page, which are before the Board for consideration.  

The issue of an earlier effective date for the grant of a 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  On April 9, 2004, the RO received the veteran's initial 
claim of service connection for depression; the record 
discloses no earlier formal or informal claim for this 
particular benefit.

2.  In a June 2004 rating decision, the RO granted service 
connection for depression and assigned an effective date of 
April 9, 2004 for the award.  


CONCLUSION OF LAW

An effective date for the grant of service connection for 
depression earlier than April 9, 2004, the date of receipt of 
an initial claim of service connection for depression, is not 
warranted.  38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 
38 C.F.R. § 3.400(b) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with pre-adjudicatory, 
substantial content-complying VCAA notice on the underlying 
claim of service connection for depression by letter, dated 
in May 2004.  Where, as here, service connection for 
depression has been granted and a disability rating and 
effective date have been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
for depression has been substantiated, the filing of a notice 
of disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date for the grant of service connection for depression.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The veteran was afforded the opportunity for a 
personal hearing, but he declined a hearing.  The RO has 
obtained the veteran's VA medical evidence and records from 
the Social Security Administration.  The veteran himself has 
submitted private medical records.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate that claim on appeal.  38 U.S.C.A.§ 5103A(d).  



The Board notes that the evidence reviewed includes 
statements submitted by the veteran and his wife 
historically, as well as medical evidence relevant to the 
service-connected depression.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the grant of service connection for 
depression should be made effective prior to April 9, 2004.  
It was asserted by the veteran's representative that as the 
veteran's wife submitted a statement in February 2004, 
wherein she mentioned depression, the effective date should 
be made retroactive from at least February 20, 2004, if not 
earlier when he filed a claim for a total disability 
compensation rating in December 2003.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

In this case, the veteran was separated from active duty in 
June 1993.  The claims file shows that his initial 
compensation claim relative to depression was received by the 
RO on April 9, 2004.  On that date, the veteran contacted the 
RO and expressed his desire to file a claim of service 
connection for depression as secondary to his service-
connected seizure disorder.  The file discloses no earlier 
formal or informal claim for this particular benefit.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  



In a June 2004 rating decision, the RO granted service 
connection for depression on a secondary basis, effective 
April 9, 2004, based a VA medical opinion associating the 
veteran's psychiatric disability with his seizure disorder.  
The RO stated that the effective date of the award was 
determined based on the initial record of the veteran's 
intent to file a claim of service connection for depression.  
The veteran appealed the effective date, requesting an 
earlier date.    

The earliest effective date legally permitted in this case, 
for the grant of service connection for depression is April 
9, 2004, which is the date of RO receipt of the claim.  No 
earlier effective date is permitted by law in this case.  
Between the dates of the veteran's discharge from service in 
June 1993 and the RO's receipt of the claim on April 9, 2004, 
the file discloses no evidence of the veteran's intent to 
file a claim for disability benefits in relation to 
depression.  Thus, the operative date in this case is the 
date of receipt of claim, which comes after the date 
entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

The veteran's contentions in regard to an earlier effective 
date have been duly noted.  However, as to his wife's 
statement, dated and received by facsimile on February 20, 
2004, there is no expression of intent by the veteran that he 
desired to pursue a secondary service connection claim 
related to depression.  His wife's mere mention that his 
seizures were causing depression, among other things, is not 
a clear expression of the intent of the veteran.  Nor may the 
veteran's statement received in December 2003, requesting a 
higher rating for the seizure disorder and a temporary total 
disability compensation rating, be interpreted as an 
expression of his intent to file a claim of service 
connection for depression.  He does not even mention his 
depression in the statement.  

The Board notes that a "claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication indicating intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 
C.F.R. § 3.155(a) does not contain the word "specifically," 
and that making such precision a prerequisite to acceptance 
of a communication as an informal claim would contravene 
judicial precedents and public policies underlying the 
statutory scheme).  

To determine when the veteran's claim was received, the Board 
reviewed all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).  The communication on 
April 9, 2004 is the earliest record in the file in which the 
veteran evidenced a belief that he was entitled to service 
connection for depression.  

For the above-stated reasons, the RO assigned the correct 
effective date for the award of service connection for 
depression, and an effective date earlier than April 9, 2004 
is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  


ORDER

An effective date prior to April 9, 2004, for the grant of 
service connection for depression, is denied.  




REMAND

As for the claim for an effective date prior to April 9, 
2004, for the grant of a TDIU, adequate VCAA notice has not 
been furnished to the veteran.  In that regard, the veteran 
filed a claim in December 2003 for "temporary 100% 
Disability Compensation" from Oct. 2003 through April of 
2004".  Accordingly, the RO sent him a VCAA letter in 
January 2004 relevant to a temporary 100 percent evaluation, 
for which there are different criteria than for an award of 
TDIU.  The VCAA letter in May 2004 noted the individual 
unemployability issue but failed to inform the veteran of the 
evidence or information required to substantiate the claim.  

Accordingly, the case is REMANDED for the following action:

1. Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence 
to substantiate a claim and the 
relative duties of VA and the claimant 
to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that 
satisfies VCAA notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice 
of status as a veteran).

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


